H. T. Kellogg, J. (dissenting).
Mr. Justice Van Kirk is clearly asking us to overrule our decision in O’Connell v. Adirondack Electric Power Corp. (193 App. Div. 582). He seems to think that the decision in that case is not consistent with our later decision in Pickerell v. Schumacher (215 App. Div. 745). If there be an inconsistency in the two holdings it seems to me that the decision in the Pickerell case should yield to the decision in the O’Connell case rather than that the latter should yield to the former. It was held in the Pickerell case that a claimant suffering from cerebral apoplexy caused by fright and excitement might recover compensation from his employer although he sustained no physical injury. The decision was clearly in conflict with the decision in Mitchell v. Rochester Railway Co. (151 N. Y. 107). In that case Judge Martin, writing for the court, stated the law as follows: “ While the authorities are not harmonious upon this question, we think the most rehable and better considered cases, as well as public policy, fully justify us in holding that the plaintiff cannot recover for injuries occasioned by fright, as there was no immediate personal injury.” The question was one of proximate cause. Surely if, in a negligence case, no causal relation can be found between an accident and damages caused by pure fright, no such relation can be discovered, where the facts are the same, in a workmen’s *455compensation case. Certainly we took a very advanced position in the Pickerell case. However, I do not think that the Pickerell case is in conflict with the O’Connell case. In the Pickerell case an accident did happen to the claimant. The hearse which he was driving started to back down hill and carried the claimant with it. Thus something did happen to the claimant. If a man leaping from an upper story window of a burning building into a fireman’s net is so frightened by the fall that he dies, although he receives no immediate physical injury from striking the net, it might fairly be reasoned that he has sustained an accident causing death. That is substantially the Pickerell case. If, on the other hand, he stands on the street watching a building burn and is so frightened at the fire, because he owns the building, or because it holds an occupant near and dear to him, that he falls dead from heart disease, it does not seem to me that it could properly be argued that the man has sustained an accident. That is the O’Connell case. In this case the employee was merely frightened by the sound of a fire alarm. There is no proof that he walked, about more hurriedly than an ordinary pedestrain would walk. His death from heart disease was produced solely by his fright. Nothing whatsoever happened to him. It strikes me that to be consistent with our decision in the O’Connell case and to be logical we should reverse the award.
Award affirmed, with costs to the State Industrial Board.